Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present invention application contains 13 claims. Claims 1, 5, 6 and 13 are independent.  Claims 1-6, 12-13 are examined and rejected by the following detail action.


Allowable Subject Matter
Claims 7, 8, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, claims 8 and 9 have to be cleaned of errors mentions in the objections below.


Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display-information generator configured to generate …; an information generator configured to generate…; an action-control-generator configured to generate …” in claims 1, 5, 6 and their dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Examiner suggest applicant to claim a device/switch comprising at least one processor configured to control the insufficient structure (i.e. unit, network controllers, etc.) that invoked the mean plus function.


Claim Objections

Claims 3, 4, 8, 9, 11 are objected to because of the following informalities: claims 3, 4, 8, 9 and 11 recite “a slide operation” which seems to correspond to “the slide operation” already defined in independent claims 1 and 6, respectively.  Appropriate correction is required.

Claims 3 and 4 are objected to because of the following informalities: claims 3 and 4 recite “information on the slide operation” which seems to correspond to “the information on the slide operation” already defined in independent claim 1.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: claim 11 recites “a first slid-operation detection line” which seems to correspond to “the first slid-operation detection line” already defined in independent claim 6.  Appropriate correction is required.

The term "substantially inside the outer frame" used in claims 5, 6, 8, 9 and 13 is a relative term which is vague and unclear.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the feature to which it refers.

Claims 8 and 9 are objected to because of the following informalities: claims 8 and 9 recites “air conditioners”, which is first defined in claim 7 that lacks antecedent support of the parent claim 6, these claims 8 and 9 should directly depend on claim 7 and not on independent claim 6.  Appropriate correction is required.

Claims 8, 9 and 11 are objected to because of the following informalities: claims 8, 9 and 11 recites “….pieces of equipment…”, which indeed are “air conditioners”. Thus, for the sake of clarity, it is requested to refer “air conditioner” instead.

Claim 9 is objected to under 37 CFR 1.75 (c) as being in improper forms because claim 9 is duplicated of claim 8.  See MPEP § 608.01(n).  Accordingly, the claim 9 has not been further treated on the merits.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dawson et al. (“Dawson”, US PG-Pub. 2016/0070455 A1).
Re-claims 1 and 5,
Dawson teaches a touchscreen operation switch comprising:
a display-information generator configured to generate display information on an icon, the icon having an outer frame and a first area set to a part inside the outer frame (Figs. 1, 5A-5I, [0019, 0036-0038, 0040]. Dawson describes the computer system 100 generating a toggle object 300 having an outer frame 326 and a first area (being set at one end in the major horizontal axis direction 510 at either active position 322 area or inactive position 324 area) within the outer frame 326);
a touchscreen configured to display the display information generated by the display- information generator onto a screen and configured to input information on an operation performed on the displayed screen through the touchscreen (Figs. 1, 3, 5A-5I, [0033, 0036-0038]. Dawson describes a touchscreen 133 receiving user input 152 to manipulate the GUI objects including an operation on the toggle objects 300 displayed within GUI 200 to enable or disable resource or function controlled by computer system 100); and
Figs. 1, 5D-5G, [0019, 0020, 0043, 0045]. Dawson describes the manipulations are indicative of the user’s intent and confirmation when user slides operation on a toggle button 310 by the engagement release 430 occurs distally past a vertical axis 500 (as a slide-operation detection line) of the slider section 320 from active position 322 to inactive position 324 or vice versa).

Re-claim 2,
in addition to what Dawson teaches in claim 1, Dawson also teaches the touchscreen operation switch, wherein the slide-operation detection line is either a straight line including a point away from the start position of the slide operation by a specified distance within the outer frame in a major axis direction of the outer frame and is set within the outer frame to be oriented in a minor axis direction of the outer frame or a curved line being part of an arc of a circle centered on the start position of the slide operation, the part corresponding to the inside of the outer frame (Fig. 5D, [0043]. Dawson describes the vertical axis 500 as a slide-operation detection line).

Re-claim 3,
Figs. 5D, 5F, [0043]. Dawson describes the slide operation on the toggle button 310 by the engagement release 430 occurs distally past a vertical axis 500 within the outer frame 326 to display the toggle button 310 from one end to the other end of the slider section 320 to indicate user confirmation on disable or enable a resource or function).

Re-claim 4,
in addition to what Dawson teaches in claim 1, Dawson also teaches the touchscreen operation switch, wherein when it is detected that a slide operation has been performed within an area surrounded by straight lines drawn from the intersection points of the slide-operation detection line and the outer frame to the start position of the slide operation such that the slide operation passes the slide-operation detection line, the information generator generates information on the slide operation (Figs. 5A-5I, [0036-0046]. Dawson describes the slide operation on the toggle button 310 by the engagement release 430 occurs distally past a vertical axis 500 within the outer frame 326 to display the toggle button 310 from one end to the other end of the slider section 320 to indicate user confirmation on disable or enable a resource or function).  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (“Sasaki”, US PG-Pub. 2015/0033136 A1) in view of Dawson.
Re-claims 6 and 13,
Sasaki teaches an equipment management device and an equipment-management-screen generation method for an equipment management device for managing multiple pieces of equipment in a building under management, comprising:
a display-information generator configured to generate display information on a management screen in which a plurality of icons are arranged, each of the plurality of icons being associated with at least one of multiple pieces of equipment in a building under management (Figs. 3, 8, [0121-0125, 0159]. Sasaki describes the home controller 100 having a display control section 103 generating a GUI to be display on display 101 displaying the plurality of icons 541, 542, etc. corresponding to pieces of home equipment (air conditioner units) in a living room);
a touchscreen configured to display the display information on the management screen generated by the display-information generator and configured to input information on an operation performed on the management screen through the (Fig. 3, [0122-0123]. Sasaki describes the touch panel display 101 receiving user input operations on the GUI objects); and
an action-control-information generator configured to generate action control information that switches the on/off state of a corresponding piece of equipment when the action-control- information generator detects an operation, the operation performed on one of the plurality of icons on the management screen displayed on the touchscreen (Figs. 3, 8, [0125, 0163]. Sasaki describes the device control section 106 controls the air condition unit icons 541, 542 to switch them on/off).
Sasaki fails to teach:
the icons have a laterally elongated outer frame and a first area that is set inside the outer frame at one end in a major axis direction of the outer frame;
the operation is a slide operation which starts in the first area and passes a first slide-operation detection line set in an area substantially inside the outer frame excluding the first area.
However, Dawson teaches:
 the icons have a laterally elongated outer frame and a first area that is set inside the outer frame at one end in a major axis direction of the outer frame (Figs. 5A-5I, 6, [0017, 0035]. Dawson describes the plurality of toggle objects 300 having a laterally elongated outer frame 326 and a first area (being set at one end in the major horizontal axis direction 510 at either active position 322 area or inactive position 324 area) within the outer frame 326);
the operation is a slide operation which starts in the first area and passes a first slide-operation detection line set in an area substantially inside the outer frame Figs. 1, 5D-5G, [0019, 0020, 0043, 0045]. Dawson describes the manipulations are indicative of the user’s intent and confirmation when user slides operation on a toggle button 310 by the engagement release 430 occurs distally past a vertical axis 500 (as a slide-operation detection line) of the slider section 320 from active position 322 to inactive position 324 or vice versa).
	Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment controller user interface teachings of Sasaki with the toggle buttons teaching of Dawson to decrease time-on-task and simplify the GUI for user convenience.

	Re-claim 12,
 	in addition to what Sasaki-Dawson teaches in claim 6, Sasaki also teaches the device, wherein when an operation to designate a specified piece of equipment is performed on the touchscreen, the display-information generator generates a detailed management screen for controlling multiple operations of the corresponding piece of equipment, and when it is detected that an operation to control one of the operations of the corresponding piece of equipment has been performed on the detailed management screen, the action-control-information generator generates action control information for the corresponding operation (Figs. 7-9, [0150, 0171-0172]. Sasaki describes the Detail management screen 522 is displayed for control operations on the air condition or equipment unit in response to user selection button 502 or 504 corresponding or belong to an air condition or equipment unit icon).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145